445 F.2d 862
Roland H. MINVIELLE et al., Plaintiffs-Appellants,v.SHELL OIL COMPANY, Defendant-Appellee.
No. 71-1660 Summary Calendar.*Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,

United States Court of Appeals, Fifth Circuit.
Aug. 11, 1971, Rehearing and Rehearing En Banc Denied Sept. 22, 1971.
John A. Rogers, Jeanerette, La., J. Louis Watkins, Jr., Watkins, Watkins & Walker, Houma, La., for plaintiffs-appellants.
George C. Schoenberger, Jr., Alvin B. Gibson, New Orleans, La., John M. Duhe, Jr., New Iberia, La., Liskow & Lewis, New Orleans, La., for defendant-appellee.
Appeal from United States District Court, Western Distric of Louisiana; Richard J. Putnam, District Judge, 321 F.Supp. 884.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.


3
*Rule 18, 5 Cir.;  See Isbell Enterprises,



1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 f.2d 966